ACCEPTED
                                                                                     03-15-00242-CV
                                                                                             6522670
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               8/17/2015 12:54:30 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                        Case Number 03-15-00242-CV

              IN THE THIRD DISTRICT COURT OF APPEALS FILED IN
                                                 3rd COURT OF APPEALS
                              at Austin               AUSTIN, TEXAS
                                                           8/17/2015 12:54:30 PM
                                                              JEFFREY D. KYLE
                     GUILLERMO OCHOA-CRONFEL,                       Clerk


                                  Appellant,

                                      v.

                            PATRICK C. MURRAY,

                                  Appellee.



     From Cause No. D-1-GN-11-002136 in the 345th Judicial District Court
                         Of Travis County, Texas


      UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANT’S BRIEF



Paul T. Morin, P.C.                        Guillermo Ochoa-Cronfel
State Bar No. 14460550                     State Bar No. 15175600
503 W. 14th Street                         2700 Bee Caves Road, Suite 103
Austin, Texas 78701                        Austin, Texas 78746
Telephone: (512) 499-8200                  Telephone: (512) 347-9600
Facsimile: (512) 499-8203                  Facsimile: (512) 347-9911
PMorin@austin.rr.com                       Guillermo@thecronfelfirm.com

ATTORNEYS FOR APPELLANT


August 14, 2015
TO THE HONORABLE AUSTIN COURT OF APPEALS:

      COMES NOW, Appellant, Guillermo Ochoa-Cronfel, and moves the Court to

extend the time for Appellant to file his brief in this matter, pursuant to Tex. R. App.

P. 10 and 38.6(d), and respectfully shows the Court as follows:

      The deadline for filing Appellant’s brief in this matter was July 29, 2015.

      Appellant seeks an extension of thirty (30) days from the date of the filing of

this Motion in which to file Appellant’s brief, to September 14, 2015.

      Appellant’s failure to file before the deadline was not deliberate or intentional,

but resulted from inadvertence and mistake. Appellant’s undersigned counsel, Mr.

Paul Morin’s, ninety year old mother became ill very suddenly on June 26, 2015, and

passed away on June 28, 2015. Mr. Morin is the lawyer of his family and was put in

charge of the removal of his mother’s body from her nursing home, closing out her

account at the nursing home, contacting the funeral home, preparing her obituary, her

rosary, the viewing, funeral arrangements, and finally her burial at Ft. Sam Houston

National Cemetery in San Antonio, as the wife of a U.S. Army World War II and

Korean War veteran. As a result of the aforementioned events, Appellant’s counsel

did not see the e-mail and notice letter from the Clerk of the Court, dated July 1,

2015, indicating that the Reporter’s Record had been filed on June 29, 2015, so he

did not calendar the date the Appellant’s Brief was due accordingly.




                                          [2]
      Appellant has not requested any prior extensions, and no prior extensions have

been granted, regarding the deadline to file Appellant’s brief in this matter. Further,

this appeal is from; (i) a judgment in favor of Appellant, for which

Defendant/Appellee has tendered payment, so no interest is accruing; and, (ii) a

sanctions Order against Appellant, which has already been paid by Appellant. Thus,

neither Appellee nor Appellant will suffer any prejudice as a result of the Court

granting this motion for extension of time to file Appellant’s Brief, and allowing this

matter to be determined on the merits.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

the Court grant his Motion for Extension of Time to File Appellant’s Brief in this

matter, extending the time for Appellant to file his brief to September 14, 2015, and

for such other and further relief, in law and/or in equity, to which Appellant may

show himself justly entitled.

                                         Respectfully submitted,

                                         Paul T. Morin, P.C.
                                         503 W. 14th Street
                                         Austin, Texas 78701
                                         Telephone: (512) 499-8200
                                         Facsimile: (512) 499-8203

                                         /s/ Paul T. Morin
                                         Paul T. Morin
                                         State Bar No. 14460550
                                         PMorin@austin.rr.com

                                         Guillermo Ochoa-Cronfel
                                          [3]
                                      2700 Bee Cave Road, Suite 103
                                      Austin, Texas 78746
                                      Telephone: 512-347-9600
                                      Facsimile: 512-347-9911
                                      Guillermo@thecronfelfirm.com

                                      /s/ Guillermo Ochoa-Cronfel
                                      Guillermo Ochoa-Cronfel
                                      State Bar No. 15175600

                                      ATTORNEYS FOR APPELLANT


                     CERTIFICATE OF CONFERENCE

       I, Paul T. Morin, hereby certify that I have conferred with counsel for
Appellee about the merits of this Motion for Extension of Time to File Appellant’s
Brief, and that he indicated to me that Appellee does not oppose same.

                                              /s/Paul T. Morin
                                              Paul T. Morin


                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing document has, on this 14th
day of August, 2015, been sent to opposing counsel of record as follows:

Gregory R. Ave                        Via E-Serve
Walters, Balido & Crain, L.L.P.       & E-mail: Greg.Ave@wbclawfirm.com
10440 North Central Expressway
Meadow Park Tower, Suite 1500
Dallas, Texas 75231

ATTORNEY FOR APPELLEE


                                              /s/Paul T. Morin
                                              Paul T. Morin

                                        [4]